Title: George W. Spotswood to James Madison, 8 June 1831
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Honoured Sir,
                            
                            
                                
                                    Charleston, Kenhawa,
                                
                                June 8th. 1831.
                            
                        
                        
                        Far distant from the friends I am most attached to I am frequently led to reflect on the many happy days I
                            have spent in there society These reflection are productive of associations the most agreeable that you can possably
                            immagine except, when mixed with the recollection of the pecuniary change that has taken place in my family then I am led
                            on to contrast my former situation in life with the present I now occupy I am then forced to call to my aid all my
                            phylosophy and endeavour before my family to seem happy & content and by an example of cheerfulness to buoy them
                            up to stem the Torrent of adversity which we are strugling against and which I fear will assail us in more rappid
                            succession Among the friends I most loved were the Inhabitants of montpelier and I frequently dwell on the recollection
                            that I have ever from you and my dear Mrs. Madison recieved the most friendly & indeed affectionate reception when
                            I did myself the honour of visiting your hospitable dwelling and that I have been allowed the privaledge of writing
                            sometimes to one of the best of men and one who will forever live in the hearts of his Countrymen is a gratification
                            inconceivable.
                        I have now Sir been located in this village not quite two years but I contemplate moving at the expiration of
                            this year either to Cincinati, Louisville, or Pittsburg, for reasons I will give at the conclusion of this letter There
                            are however many inducements for me to remain in Charleston such as agreeable society, Health &c &c I
                            shall certainly regret leaving the old dominion but fate has so decreed it that I must become an inhabitant of some other
                            state leaving behind me the most ardent attachment for my native Soil There are few villages that would seem more
                            desireable than Charleston to the eye of the passing Traveller beautifully situated on the Banks of the river with lofty
                            mountains both in front & rear with a valley of the Richest land producing all the necessaries of life with Steam
                            boat navigation up to the very Town Salt works that seem to be an inexaustable source of wealth with all these advantages
                            how can the Stranger be otherwise than delighted and come to the conclusion that providence has bestowed more advantages
                            on this Village than ought to be alloted to the share of any one place and I do sincerely believe at this time that this
                            is one of the most favoured spots in Virginia & the Inhabitants more perfectly happy & free from all that
                            distressing disipation which generally ends in the ruin of our Virginia youth. It is a happy reflection for a parent here
                            to know that his Son has not one vicious place in this village to indulge his depraved
                            inclinations Added to all this we have a daily line of Stages that are becoming more and more popular because it has many
                            advantages not to be found on any other rout; First it Travels with great rapidity 45 miles per day there is no night
                            Travelling The drivers, Horses, & Stages are not to be surpassed by stages on any rout The country is one of the
                            most picturesque and romantic the eye can beheld the roads are beautiful and so handsomely graduated that the Stages
                            seldom in passing over a mountain that seem to reach the very clouds in descending have occasion to lock but the Horses on
                            a full trot descend without alarming the most timid female The Traveller has also an opportunity of seeing many natural
                            curiosities such as the Burning Springs the river Cliffs—that strike the eye of the beholder with admiration &
                            astonishment It is said the one called the Hawks at which the Traveller seldom passes without calling to see is 950
                            feet perpendicular hight, Another great inducement that the Traveller has in prefering this to the wheeling rout is the
                            opportunity he has of partaking of the pleasures and medical qualities of the Virginia Springs, the Stages pass the
                            Sulphur, Hot warm, & Stribling springs, every day—on this rout With all  these advantages this certainly must
                            be the great thoroughfare from the west on to Baltimore Phila. &c &c. Nothing Sir wd. induce me to leave
                            this charming little village but from the circumstance of the greatest part of the Travelling being done in Stages
                            & Steam boats from a change made in the rout the Stages that formerly put up at my House, have changed there
                            stopping places
                        My custom will not sanction my Staying and I think the business I am engaged in will prosper much better in
                            some larger Town added to this I shall soon be opposed by a very wealthy Gentleman where the business is already too small
                            for the Taverns now in operation Mrs. Spotswood & Ann unite with me in affectionate remembrance of you &
                            Mrs. Madison and believe me dear Sir to be your Obd. Hmbe. Sert
                        
                            
                                Geo. W. Spotswood
                            
                        
                    In moving among strangers a letter from you in reply to this, if its not imposing too much on your goodness, will give me a
                            standing that will be of infinite service And all that now remains with me to struggle through this rugged world with my
                            large family to support dependent on me for that support is an unblemished reputation & the full confidence of my
                            many valueable friends & a rigid adherence to that deportment which has gained me the confidence & Esteem
                            of all in this place